ON MOTION FOR REHEARING.
Counsel for movant in his motion for rehearing states: "The court in its opinion assumes the validity of the ordinances as applied. Its attention is directed mainly to the question whether the statute as applied infringes the constitutional provisions guaranteeing freedom of speech, freedom of press, freedom of worship, and religious liberty."
As stated in our opinion, "The two defendants were tried for violating sections 496 and 514 of the city's ordinances. Section 496 reads as follows: `Quarreling or otherwise acting in a disorderly manner within the corporate limits of said city is prohibited.' Section 514 provides: `Disorderly conduct in city prohibited.'" It is obvious from the language of these ordinances that they have no connection whatever with the infringement of the constitutional provisions guaranteeing the four freedoms specified by counsel in his motion. And the other grounds of the motion show no cause for a rehearing.
Motion denied. MacIntyre and Gardner, JJ., concur. *Page 440